PER CURIAM.
This is an appeal from a judgment of the trial court awarding appellee an absolute divorce on the ground of five years’ voluntary separation without cohabitation. The sole question presented is whether the trial court abused its discretion in failing to incorporate in the decree a provision for the maintenance and support of the wife.
The facts may be briefly stated. The parties were married in New York State in October 1946 and separated in June 1955, at which time they entered into a written agreement providing for the maintenance and support of the wife. In January 1959, by reason of his employment, ap-pellee moved to the District of Columbia where he brought this suit some eighteen months later. The wife, a resident of New York, did not appear at trial but was represented by counsel. At the hearing her counsel requested that the provision for her support spelled out in the separation agreement be incorporated in the divorce decree. Appellee’s counsel objected. The court held that the separation agreement was a binding contract but refused to incorporate the support provision in the judgment.
A careful examination of the record convinces us that there was no abuse of discretion on the part of the trial court.
Affirmed.